Citation Nr: 1218825	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension beyond the delimiting date of August 1, 2007, of the basic 10-year period of eligibility for receiving educational assistance under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).  

(The issue of entitlement to an increased rating for postoperative dislocation of the right shoulder with scar will be addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an extension beyond the delimiting date of August 1, 2007, of the basic 10-year period of eligibility for receiving educational assistance under the Montgomery GI Bill.  

In this case, the Veteran has asked that the delimiting date for eligibility to benefits under the Montgomery GI Bill be extended.  He asserts that he was unable to use his Montgomery GI Bill benefits from November 2006 to September 2007 due to mental disability after his father passed away in December 2006.  The Board notes that an extension of the period of eligibility for using Montgomery GI Bill benefits can be extended when a veteran is prevented from initiating or completing a chosen 

program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  See 38 C.F.R. § 21.7051(a)(2) (2011).  

In his June 2008 notice of disagreement, the Veteran indicated that although he was employed during the period of time for which he was requesting an extension, he missed over 40 days of work due to mental disability.  He reported that he spent time with his father during the last weeks of his father's life and that he had severe anxiety after his father's passing.  He stated that he had not been in the proper frame of mind to either attend school or work, and that he had only continued to work because he had to pay his bills.  Additionally, he maintained that his employer had allowed him complete flexibility with his work schedule after his father passed away.  The Veteran also indicated that his doctor had provided a statement to VA regarding his severe anxiety during the period of time at issue.  However, the claims file does not contain a statement from a physician regarding the Veteran's mental health, nor does it contain any mental health treatment records.  Therefore, as it appears that there may be outstanding, relevant private treatment records, the Veteran should be asked to identify the physician who treated him for his severe anxiety after his father's death and to provide authorization for VA to obtain relevant records.  

The Board also notes that in January 2008, a VA form was received by a Robert B. Scott, M.D. that appears to indicate the Veteran had a disability that required him to miss school from November 20, 2006 to September 15, 2007 for testing.  This physician also stated that ultimately, there was no evidence of malignancy.  It appears that medical records from this physician would also be relevant to this claim and should be obtained.  Therefore, the Veteran should be asked to provide authorization for VA to obtain any relevant records from Robert B. Scott, M.D.  

After any authorization is obtained, appropriate attempts as outlined in 38 C.F.R. § 3.159(c) should be made to obtain the records.  If the records cannot be obtained, the Veteran should be notified.   



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information and authorization to obtain any relevant, outstanding treatment records for the period from November 2006 through September 2007.  The Veteran should specifically be asked to provide authorization to obtain records from the physician who treated him for any psychiatric problems, including severe anxiety.  

The Veteran should also be asked to provide authorization to obtain records from Robert B. Scott, M.D.  Relevant records should be obtained from this physician.

Attempts to obtain any additional evidence identified should be made following the current procedures set forth in 38 C.F.R. § 3.159.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


